.-
                                                                 5%0



      OFFICE   OF THE A-ITORNEY    GENERAL   OF TEXAS

                         ‘AUSTIN




Honol’eble@orge R. Sheppard
Comptroller of Publie Aocounts
Auuetln,Texas
Dear Sir:




an opinion.




                                   a main trial
                                   hearing of defend-
                                   he indiotment




          Subblvislon 6, of;hrticle 760, Code of Criminal
Procedure, 16 the ,statutoryprovision applicable to this
fact situation. It provides:
          When defendant cannot pay. - i”henany
     t&lony oaee is eppeiiledend the defendant is
    Honorable George H. Sheppard, Page 2
                                                          ,


     not able to pay for a transcript of the testl-
     mony or give security therefor, he nay make af-
     fidavit of such fact, ana upon the making of
     suoh aff idavlt, the court shall order the offi-
     01131oourt reporter  to make a narrative state-
     ment of facts ana deliver it to such defendant.
     In all oases where the oourt 1s rsqulred to and
     does appoint an attorney to represent the de-
     fendant in a criminal.action, such reporter shall
     be required to furnish the attorney for.said de-
     fondant, if convicted and where an appeal is
     prosecuted, with a transcript of his notes. For
     each sald eervlce he shall be paid by the State
     of Texas,,u3on the oertificate of the trial judge,
     one-half of the rate proylaea by lau In 01~11
     caeee.@
          It.will be noted that Eubdlvlalon 6, aupra, doee
not, elther expressly or lmplledly, limit the statement of
faots to that adduced in the main trlal~to~wlt, upon ‘the
iesue of guilt.
          To read euoh a qualification into the law would
defeat the purpose of the statute and defeat the intention
of the Legislature, for, obvlouely,'lt Is deslgned to pro-
Yld8 means and grooedure whereby the indigent defendant
may effect his appeal from a oonviotlon of a felony.               I
                                                               ,


           Wlth this In mind, it is our opinion that all
 atatements of faat necessary and pertinent to the effective
 proseoutlon of an appeal should be mpd.eavailable to the
 COnV.lCt8ddefendant. Under the first su'bdlvlelonof Sea-
.tlon 6 Article 760 we believe a defendant 1s .entltled
 to a &ratlve   stat;?mentof facts adduced upon his main
 trial, on his motion to quash the indictment, on the hear-
 ing for ohange of venue, and on his ui3tionfor teu trial.
 #lthout such statements, he might be de?rlved of MS right
 to pro?srly prseent his exceutlons to th8 acts of the
 trial court ttiersonto the Colirtof Crininsl &peals. Yow-
 ever, we know of no statutory authority for an HLrai~~s
 Curiae motion for a change oi'vanue." In the absence of
onorable   George Ii.Sheppard, Page 3



auoh a statute, we do not believe that a.statement of facts
in such a proceeding is required to be furnished the aefen&-
snt at the expense of the State.

                                   Yours very truly
                              ATTORNEY WiENERALOF TEXAS


                              By    YFvaq
                                        ipm. d. -Fanning
                                               Assistant